CONFESSION OF ERROR
PER CURIAM.
Appellant, B.J., a juvenile, appeals an adjudication of delinquency for possession of cocaine, alleging it was reversible error for the trial court to exclude the testimony of a defense witness without conducting a Richardson inquiry. Based upon appellee State’s confession of error and our own review of this case, we reverse the adjudication of delinquency for possession of cocaine and remand for a new trial. Richardson v. State, 246 So.2d 771 (Fla.1971); S.G. v. State, 518 So.2d 964 (Fla. 3d DCA 1988).
Reversed and remanded.